JACOBS, Judge
(dissenting).
Appellants, both juveniles, were adjudicated delinquent after being found guilty of conspiracy, burglary, and criminal mischief. The evidence, which is not disputed at this time, established that appellants at approximately 6:00 p.m. on November 24, 1974 entered without permission a building used for manufacturing purposes. Within the building, the boys illegally consumed alcoholic beverages and also smashed open a cigarette machine and a vending machine. Appellant Golden who was caught by a guard inside the building implicated appel*276lant Hemmons in the offenses. The lower court, after finding appellants delinquent, placed them on probation with the conditions that each of them would make restitution to the owner of the damaged vending machines in the amount of $107.06, that they would continue their counselling, and that they would each pay court costs in the amount of $35.00.
The only conviction challenged by appellants on appeal is the one for burglary. The lower court found appellants guilty of burglary because they entered the building with the intent to illegally consume alcoholic beverages and commit acts of criminal mischief therein. Consumption of alcoholic beverages by persons under the age of 21 is a summary offense. Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 6308 (1973). Because the amount of damage to the vending machines did not exceed $500.00, the criminal mischief involved also constituted only a summary offense. Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 3304(a) (2). Counsel for appellants argued to the lower court that entry into a building with the mere intent to commit summary offenses therein was not sufficient criminal intent to justify a conviction for burglary under the present Crimes Code. Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 101 et seq. '(1973). The lower court ruled against appellants on this issue and the only question raised on appeal is whether entry into a building with the intent to commit a summary offense therein constitutes the offense of burglary.
“Burglary at common law [was] the breaking and entering, in the nighttime, of the dwelling house of another, with intent to commit a felony therein.” 2 Wharton’s Criminal Law and Procedure 24 (1957). The crime was one quite serious in nature and a convicted burglar could expect to “suffer death, without benefit of clergy.” Hackett v. Commonwealth, 15 Pa. 95, 98 (1850). Statutory revisions enlarged the scope of the crime so that un*277der the Penal Code of 1939 1 “[w] hoever, at any time, wilfully and maliciously, [entered] any building, with intent to commit any felony therein” was guilty of burglary and subject to a sentence of up to twenty years imprisonment. (Emphasis added.) One commentator writing in 1951 noted: “The gravamen of the crime today is the felonious intent of the burglar, and it is on this factor that is predicated the severity of the crime.” Wright, Statutory Burglary — The Magic of Four Walls and a Roof, 100 U.Pa.L.Rev. 411,433 (1951).
The present Crimes Code 2 has again enlarged the concept of burglary in § 3502 which provides: “A person is guilty of burglary if he enters a building or occupied structure, or separately secured or occupied portion thereof, with intent to commit a crime therein, . . .” (Emphasis added.) Burglary under the Crimes Code is classified as a first degree felony for which a sentence of up to twenty years imprisonment may be imposed. Crimes Code, 18 Pa.C.S. § 1103 (1973). We must now decide whether the legislature intended that someone who entered a building with the intent to commit a summary offense would be guilty of burglary. In other words, is a summary offense a crime for that purpose?
It has been observed by one authority that “[i]n view of the fact that theft offenses involving less than $2,000 have now been reduced to misdemeanors [see § 3903 of the Crimes Code], it would not be consistent to confine the definition of burglary to entering a building to commit a felony.” Jarvis, Pennsylvania Crimes Code and Criminal Law, Discussion of § 3502 (1974). However, did the legislature intend to punish a person with the crime of burglary, a first degree felony, for merely entering a building to commit a summary offense?
*278Our problem would be simplified if we could limit our research to the definition of “crime” found in § 106(a) of the Crimes Code: “An offense defined by this title for which a sentence of . imprisonment is authorized constitutes a crime.” Under this definition, a summary offense is a crime because it carries with it a possible 90 day sentence of imprisonment. Therefore, a person who entered a building with the intent to commit a summary offense therein would according to this definition be guilty of burglary. In the same section (§ 106(a) ),3 however, the Crimes Code next lists the classes of crime. Under § 106(a), the classes of crime include murder (first or second degree), felonies (first, second and third degree), and misdemeanors .(first, second and third degree). Summary offenses are not listed as a class of crime. In § 106(b), the different degrees of murder, felony, and misdemeanor are defined and classified as crimes. Once more, however, summary offenses are excluded from the classification of crimes. In § 106 (c) summary offenses are defined as offenses that carry a possible 90 days sentence of imprisonment but no mention is made that they are crimes.
It is apparent in § 106 that the general definition of crime is inconsistent with the specific classifications of crimes. Under these circumstances the Statutory Construction Act of 1972 4 is instructive. Section 1933 of that act directs: “Particular controls general. When*279ever a general provision in a statute shall be in conflict with a special provision in the same . . ., the two shall be construed, if possible, so that effect may be given to both. If the conflict between the two provisions is irreconcilable, the special provisions shall prevail and shall be construed as an exception to the general provision . . ..” (Emphasis added.) According to this rule of construction the specific provision defining classes of crime would prevail over the general definition of crime found in § 106 of the Crimes Code.5 Another basis for a finding that a summary offense is not a crime is in the definition section (§ 1991) of the Statutory Construction Act of 1972. “Crime” is defined in § 1991 as: “Any indictable offense.” A summary offense is not an indictable offense, see Pa.R.Crim.P. 51 et seq., and therefore would not be a crime under the Statutory Construction Act of 1972.
Moreover, throughout the Crimes Code, under the different sections pertaining to homicide, assault, kidnap*280ping, sexual offenses, and others the first paragraph of the section, is captioned: “Offense [rather than “crime”] defined.” In countless other sections of the Crimes Code the drafters refer to “offenses” rather than “crimes”. See §§ 102, 103, 108, 109, 110, 111 of the Crimes Code. In some sections reference is made to “crimes”, as for example inchoate crimes in §§ 901, 902 and 903 of the Crimes Code. However, in my view this specification was deliberate by the legislature because an inchoate summary offense does not exist. See Act of June 24, 1939, P.L. 872, 18 P.S. § 5107 (1963) (criminal attempt defined as attempt to commit felony or misdemeanor). I believe that the legislature in the Crimes Code attempted to organize crimes and summary offenses into two separate classes under the general heading of offenses. The only provision in the Crimes Code that is in opposition to this interpretation is the general definition of “crime” as an offense for which imprisonment is authorized.
The Crimes Code itself has a section on principles of construction which provides, inter alia:
§ 105. Principles of Construction
The provisions of this title shall be construed according to the fair import of their terms but when the language is susceptible of differing constructions it shall be interpreted to further the general purposes stated in this title and the special purposes of the particular provision involved.
Section 104 of the Crimes Code sets forth several purposes of the act. One of the purposes of the Crimes Code is “ [t] o safeguard offenders against excessive, disproportionate or arbitrary punishment.” I believe that construing summary offenses as not being crimes would further this purpose. Entry into a building with the intent to engage in underage drinking or minor acts of mischief should not be a first degree felony with a possible term of imprisonment of twenty years. Burglary un*281der the majority’s definition of crime becomes an offense with a disproportionate penalty.6
It is also a purpose of the Crimes Code “[t]o differentiate on reasonable grounds between serious and minor offenses, and to differentiate among offenders with a view to a just individualization in their treatment.” Crimes Code, 18 Pa.C.S. § 104(5) (1973). It is difficult for me to justify placing a person who entered a building with the intent to illegally drink alcoholic beverages or commit some other summary offense in the same category with one who entered the dwelling of another with the intent to murder, rape, or rob. But according to the majority’s definition of burglary, both persons are first degree felons.7
In conclusion I am convinced that the rules of statutory construction as well as the purposes of the Crimes Code require the courts to distinguish between “crimes” and “summary offenses.” I would hold that the entry into a building with the intent to commit a summary offense therein is not burglary. Nevertheless, my holding which would reverse the lower court’s finding of burgla*282ry would not affect the lower court’s disposition of the ease. Because both appellants were placed on probation and ordered to make restitution only for the acts of criminal mischief which are not now challenged, that disposition would stand. However, I would order appellants’ convictions for burglary to be vacated although a conviction against each appellant for criminal trespass (§ 3503 of the Crimes Code), which is the unlawful entry of a building without the intent to commit a “crime” therein and therefore the lesser included offense of burglary, see Commonwealth v. Carter, 236 Pa.Super. 376, 344 A.2d 899 (1975), would accordingly be entered. See Commonwealth v. Freeman, 225 Pa.Super. 396, 313 A.2d 770 (1973).
SPAETH, J., joins in this dissenting opinion.

. Act of June 24,1939, P.L. 872, § 901,18 P.S. § 4901 (1963).


. Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S. § 101 ct seq. (1973).


. § 106. Classes of offenses
(а) General rule. — An offense defined by this title for which a sentence of death or of imprisonment is authorized constitutes a crime. The classes of crime are:
(1) Murder of the first degree or of the second degree.
(2) Felony of the first degree.
(3) Felony of the second degree.
(4) Felony of the third degree.
(5) Misdemeanor of the first degree.
(б) Misdemeanor of the second degree.
(7) Misdemeanor of the third degree.


. Act of Nov. 25, 1970, P.L. 707, No. 230, added Dec. 6, 1972, P.L. 1339, No. 290, § 3, 1 Pa.S. § 1501 et seq.


. Why did the legislature draft such a broad definition of “crime” which would include summary offenses but then organize the classes of crime to exclude summary offenses? My research has disclosed that the Crimes Code definition of “crime” (as well as that for burglary) is word for word the same as the definition of “crime” (and burglary) set forth by the Model Penal Code (Proposed Official Draft, 1962) in § 1.04. The Model Penal Code in that same section classifies crimes as felonies, misdemeanors, and petty misdemeanors, all of which carry a term of imprisonment. The Model Penal Code, however, does not have any category called “summary offenses” but instead has a fourth group of offenses called “violations”. Model Penal Code, § 1.04(5). A prison sentence may not be imposed for a violation although fine and/or forfeiture may be imposed. Id. Therefore, a violation is not a “crime" under the Model Penal Code, and an entry into a building to commit a violation would not be burglary. It appears to me that our Legislature adopted the Model Penal Code definition of “crime” but failed to adopt its “violation” category which carries with it no possible imprisonment. Instead, they adopted the “summary offense” category which like a violation is generally a minor offense but the legislature also provided for summary offenses the possibility of minimal imprisonment. This theory would explain the inconsistency of having summary offenses fall under the general definition of “crime” yet not be listed as a class of crime.


. See note 7 infra.


. Unfortunately these lofty purposes of the Crimes Code, to guard against disproportionate punishment and to rationally differentiate between offenders, are stifled by the broad coverage of several of the offenses in the Crimes Code. For example, there is no statutory differentiation in punishment or treatment between one who breaks into a dwelling occupied by people with the intent to commit acts of violence therein and one who breaks into a warehouse to steal a case of beer. Even under my restrictive interpretation of “crime”, both acts would constitute burglary because a theft where the amount involved is less than $50.00 is a third degree misdemeanor, which is a crime. Crimes Code, 18 Pa.C.S. § 3903(b)(2) (1973). See also Commonwealth v. Carter, 236 Pa.Super. 376, 384 n. 3, 344 A.2d 899, 900 (1975) (dissenting opinion by HOFFMAN, J.). Similarly, it is difficult to justify the legislative decision to make one who steals property of another valued at less than $50.00 guilty of a third degree misdemeanor while at the same time making one who causes loss to another by criminal mischief in the amount of less than $500.00 guilty of only a summary offense. Crimes Code, 18 Pa.C.S. §§ 3304(b), 3903(b)(2) (1973).